DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 2/23/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	As Applicant stated (pp. 9), Liu describes displaying different sets of search results in different columns on the same page, whereas the amended claim 1 involves letting users to choose between two different ranking models to display the same set of search results in different orders. The latter is taught instead by Neil, where a common UI design pattern Sort Order Selector (i.e., user interface element) enables users to choose the sort/rank order to use in displaying search results (Neil: pp. 16-18).
	In summary, the combination of Wu, Tang and Neil teaches claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 5-8, 11-12, 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US patent application 2017/0344556 [herein “Wu”], in view of Tang et al. US patent application 2019/0066021 [herein “Tang”], and further in view of Neil. UI Patterns for Mobile Apps: Search, Sort And Filter. https://www.smashingmagazine.com/2012/04/ui-patterns-for-mobile-apps-search-sort-filter/, pp. 1-26, 2012 [herein “Neil”].
Claim 1 recites “A method, comprising: identifying, by one or more computer systems, a plurality of candidates having profile attributes that satisfy parameters of a search;
Wu teaches a candidate search engine that generates a query capturing the key information in the candidates’ profiles (i.e., parameters of a search) [0022].
Claim 1 further recites “for each candidate in the plurality of candidates, applying, by one or more computer systems, a first machine learned model to a first set of features to generate relevance scores indicating a measure of relevance between a candidate and the parameters of the search, the first set of features associated with profile attributes of the candidate;”
Wu uses a machine learning algorithm to train a ranking model (i.e., first machine learned model) specifically for queries formed based on features of ideal candidates (i.e., profile attributes) in lieu of text-based keywords [0062], to be used to rank search results by a ranking (i.e., relevance) score [0079].

Wu tracks the interactions and behavior (i.e., activity features) of members of a social network (i.e., platform), e.g., number of search sessions (i.e., frequency of visits) [0095] and messages responded to (i.e., amount of interaction) [0035]. These tracked activities are used by the candidate search engine to determine search results matching a query [0035].
Claim 1 further recites “for each candidate in the plurality of candidates, applying, by the one or more computer systems, a second machine learned model to the second set of features to produce an activeness score representing a level of activity of the candidate with respect to the platform;”
Wu does not disclose this limitation; however, Tang collects and categorizes activities associated with a task, whose features are used to train a machine learning model (i.e., second machine learned model) to determine an activity (i.e., activeness) score of the task (Tang: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wu with Tang. One having ordinary skill in the art would have found motivation to incorporate Tang’s Wu’s candidate ranking model to find the ideal candidates for a job posting who are both qualified and interested in the job.
Claim 1 further recites “generating a first ranking of the plurality of candidates according to the relevance scores; and outputting via a user interface at least a portion of the first ranking of the plurality of candidates as a set of search results of the search, and”.
Wu displays (i.e., outputs) a top ranked subset of search results (i.e., first ranking) to the searcher (i.e., moderator) [0061].
Claim 1 further recites “including within the user interface a user interface element that, when selected, causes one or more computer systems to: generate a second ranking of the plurality of candidates according to the activeness scores; and output via the user interface at least a portion of the second ranking of the plurality of candidates as a set of search results of the search.”
Wu and Tang do not disclose this limitation; however, Neil teaches a common UI design pattern Sort Order Selector (i.e., user interface element), which enables users to choose the sort/rank order to use in displaying search results (Neil: pp. 16-18).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wu and Tang with Neil. One having ordinary skill in the art would have found motivation to adopt Neil’s Sort Order Selector UI design pattern to display search results in Wu, such that users can choose to display search results ordered by either Wu’s ranking score or Tang’s activity score.


Claim 5 recites “The method of claim 1, wherein the second set of features are determined and an activeness score is produced only for those candidates in the plurality of candidates having a relevance score that exceeds some threshold.”
Wu teaches claim 1, where candidate search results are ranked based on ranking scores [0079], and only top ranked (i.e., exceeds some threshold) subset of results is displayed [0061]. Wu does not disclose this limitation; however, Tang collects and categorizes activities associated with a task, whose features are used to train a machine learning model to determine an activity (i.e., activeness) score of the task (Tang: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wu with Tang. One having ordinary skill in the art would have found motivation to display Wu’s top ranked subset of results to the searcher, and to compute Tang’s activity score only for those displayed results as an optimization.

Claim 6 recites “The method of claim 1, wherein the first set of features comprise at least one of: a first match between a profile attribute of the candidate and a parameter of the search; and a reputation score for a skill of the candidate.”
In Wu, headline matching is a measure of similarity (i.e., match) between the query text and the headline snippet (i.e., profile attribute) of each result [0076].


Claim 7 recites “The method of claim 1, wherein the amount of interaction between the candidate and the moderators of opportunities comprises at least one of: a first number of messages from the moderators to the candidate; and a second number of messages accepted by the candidate.”
Wu tracks the interactions and behavior (i.e., activity features) of members of a social network, e.g., messages responded to (i.e., accepted by the candidate) [0035].
Claim 15 is analogous to claim 7, and is similarly rejected.

Claim 8 recites “The method of claim 1, wherein the frequency of visits by the candidate to the platform comprises a category representing a number of visits to the platform over a period.”
Wu teaches claim 1, but does not disclose this claim; however, Tang collects activity metrics (i.e., frequency of visits) for a particular task based on activity type (i.e., category) and predetermined past time period, which can be user configurable (Tang: [0045]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wu with Tang. One having ordinary skill in the art would have found motivation to quantify candidates’ activeness by the time periods of their occurrence, since the value of activeness as a predicator of candidate interest in a job heavily depends on the recency of those activities.
Claim 16 is analogous to claim 8, and is similarly rejected.

Claim 11 recites “The method of claim 1, wherein the parameters of the search comprise at least one of: a title; a skill; an industry; a location; a seniority; an educational background; a company; and a keyword.”
In Wu, headline matching is a measure of similarity between the query text (i.e., keyword) and the headline snippet of each result [0076].
Claim 18 is analogous to claim 11, and is similarly rejected.

Claims 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claims 1 and 12 above respectively, in view of Tang, and further in view of Posse et al. US patent application 2014/0136434 [herein “Posse”].
Claim 9 recites “The method of claim 1, wherein the second set of features further comprises an online status of the candidate with the platform.”
Wu and Tang teach claim 1, but do not disclose this claim; however, Posse describes a candidate module that determines a match score (i.e., feature) to a member indicating whether the member is a good referral candidate for a job posting, based on whether the member is an active candidate (i.e., online status) (Posse: [0033]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wu and Tang with Posse. One having ordinary skill in the art would have found motivation to incorporate online status into the calculation of Wu’s relevance score or Tang’s activity score, which is a good indicator of a candidate’s interest in job postings.

Claim 10 recites “The method of claim 1, wherein the second set of features further comprises a score representing a level of job-seeking interest of the candidate.”
Wu and Tang teach claim 1, but do not disclose this claim; however, Posse describes a candidate module that determines a match score to a member indicating whether the member is a good referral candidate for a job posting, based on a level of interest of the member (i.e., job-seeking interest) for the job posting (Posse: [0055]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wu and Tang with Posse. One having ordinary skill in the art would have found motivation to incorporate level of job-seeking interest into the calculation of Wu’s relevance score or Tang’s activity score, which is a strong indicator of a candidate’s interest in job postings.
Claim 17 is analogous to claim 10, and is similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        

/ALEX GOFMAN/Primary Examiner, Art Unit 2163